DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Group I and Species I in the reply filed on July 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2019/0063391. Martin hereinafter).
With respect to claim 1, Martin discloses a fuel injector (Figs. 1-14 especially the embodiments shown in Figs. 5 and 6) comprising: a nozzle case (104 and 180) defining a longitudinal (vertical) axis, and having spray orifices (184 and 170) formed therein arranged in a first orifice set (only 184) and a second orifice set (both 184 and 170); spray ducts (ducts upstream of 184) coupled to the nozzle case and in spray path alignment with the first orifice set; an outer check (180) positioned within the nozzle case and having transfer passages (184, 170 and cylindrical passage within 180) formed therein arranged in a first passage set (passage 184 and cylindrical passage within 180) and a second passage set (passages of 184 and 170 and cylindrical passage within 180), and the outer check is rotatable about the longitudinal axis relative to the nozzle case (paragraphs [0055], [0058] and [0069]); an inner check (unmarked injector needle enclose by 180) positioned within the outer check and movable relative to the outer check between a retracted position (fuel spraying/injecting) and an advanced position (no fuel spraying/injecting); a fuel volume (volume upstream of the cylindrical passage within 180) formed between the outer check and the inner check, and at the retracted position the transfer passages are fluidly connected to the fuel volume, and at the advanced position the inner check is in contact with the outer check and blocks the transfer passages from the fuel volume; the spray orifices and the transfer passages together define a first angular alignment pattern (paragraph [0059]) where the outer check is at a first angular orientation (when 184 and 170 are not aligned) about the longitudinal axis and the first orifice set is fluidly connected to the first passage set; and the spray orifices and the transfer passages together define a second angular alignment pattern where the outer check is rotated from the first angular orientation to a second angular orientation (when 184 and 170 are are aligned) and the second orifice set is fluidly connected to the second passage set.
With respect to claim 2, Martin discloses wherein the second passage set is blocked (discourage flow) from the second orifice set in the first angular alignment pattern, and the first passage set is blocked (discourage flow) from the first orifice set in the second angular alignment pattern.
With respect to claim 3, Martin discloses wherein the first passage set and the second passage set are in an alternating arrangement circumferentially around the longitudinal axis and together define a passage-passage angular spacing that is non-uniform about the longitudinal axis (Figs. 5 and 6).
With respect to claim 4, Martin discloses the fuel injector further comprising a second set of spray ducts (210 and 212) coupled to the nozzle case and in spray path alignment (downward) with the second set of spray orifices.
With respect to claim 5, Martin discloses wherein a number of the spray orifices in total is greater than a number of the transfer passages in total (Figs. 5 and 6).
With respect to claim 6, Martin discloses wherein the first set of spray ducts and the second set of spray ducts differ from one another in at least one of duct number (including and excluding 170), duct length, duct width, duct shape, or spray angle.

Allowable Subject Matter
Claims 7 and 8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fuel injector: Mueller, Svensson, Anders et al. and Svensson et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752    
November 4, 2022